DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 13-16, filed 12/23/21, with respect to the rejection(s) of claim(s) 1-6 and 16-18 under 35 U.S.C. 102(a)(1) as anticipated by Kobayashi (US 7,236,665), and claim(s) 14, 19, and 20 under 35 U.S.C. 103 as unpatentable over Kobayashi (US 7,236,665), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokota et al. (US 4,929,070).  THIS ACTION IS NON-FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 5, 15-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota et al. (US 4,929,070).
Re. Claim 1, Yokota et al. discloses an optical connector comprising: 
a first lens 2b configured to magnify light emitted from a light emitter (Fig 5; col. 2 lines 25-33); 
a second lens 2a configured to shape light incident from the first lens 2b; and output the shaped light (Fig 5; col. 2 lines 33-40); and 
a connector main body 2/10 that defines relative positions of the light emitter, the first lens 2b, and the second lens 2a, wherein the connector main body 2/10 includes: a first part 10 to which the light emitter is fixed; and a second part 2 that includes the second lens 2a, wherein the first lens 2b is a concave lens that has a concave shape, the first lens 2b is on a junction surface of the first part 10 with the second part 2, the second lens 2a is a convex lens that has a convex shape, and the second lens 2a is on a side of the second part 2 opposite to the first part 10 (Fig 16; col. 4 lines 33-39).  
	The preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Re. Claim 2, Yokota et al. discloses the second lens 2a is further configured to shape the light incident from the first lens 2b into a collimated light (Figs 5; col. 1 lines 43-46; col. 2 lines 58-63).  

Re. Claim 15, Yokota et al. discloses the second part 2 seals a concave part constituting the first lens 2b (Fig 16).
Re. Claim 16, Yokota et al. discloses optical connector as discussed above.  While Yokota et al. describes the connector as for use as an illumination source, the connector is nonetheless also capable of receiving light from an external source, such that the light is incident on a first convex lens 2a, second concave lens 2b, and a light receiver 1 (Figs 5 and 16; col. 2 lines 58-63; col. 4 lines 33-44).  The direction of light propagation within the connector does not add structure to the claimed invention.  As these limitations fail to add additional structure, Yokota et al. anticipates the same for the reasons discussed above. 
Re. Claim 17, Yokota et al. discloses an optical transmitter, comprising: 
a light emitter 1 (Figs 5 and 16; col. 2 lines 25-26); and 
an optical communication connector capable of spatial optical coupling, wherein the optical communication connector includes: 
a first lens 2b configured to magnify light emitted from the light emitter 1 (Fig 5; col. 2 lines 25-33); 
a second lens 2a configured to shape light incident from the first lens 2b (Fig 5; col. 2 lines 33-40); and 
output the shaped light; and 

a first part 10 to which the light emitter 1 is fixed; and 
a second part 2 that includes the second lens 2a, wherein 
the first lens 2b is a concave lens that has a concave shape, 
the first lens 2b is on a junction surface of the first part 10 with the second part 2, 
the second lens 2a is a convex lens that has a convex shape, and 
the second lens 2a is on a side of the second part 2 opposite to the first part 1 (Fig 16; col. 4 lines 33-39).
Re. Claim 18, Yokota et al. discloses optical transmitter as discussed above.  While Yokota et al. describes the connector as for use as an illumination source, the connector is nonetheless also capable of receiving light from an external source, such that the light is incident on a first convex lens 2a, second concave lens 2b, and a light receiver 1 (Figs 5 and 16; col. 2 lines 58-63; col. 4 lines 33-44).  The direction of light propagation within the connector does not add structure to the claimed invention.  As these limitations fail to add additional structure, Yokota et al. anticipates the same for the reasons discussed above. 
Re. Claim 21, Yokota et al. discloses an optical connector comprising: 
a first lens 2b configured to magnify light emitted from a light emitter (Fig 5; col. 2 lines 25-33); 

a connector main body 2/10 that defines relative positions of the light emitter, the first lens 2b, and the second lens 2a, wherein the connector main body 2/10 includes: a first part 10 to which the light emitter is fixed; and a second part 2 that includes the second lens 2a, wherein the first lens 2b is a concave lens that has a concave shape, the first lens 2b is on a junction surface of the first part 10 with the second part 2, the second lens 2a is a convex lens that has a convex shape, and the second lens 2a is on a side of the second part 2 opposite to the first part 10 (Fig 16; col. 4 lines 33-39).  
The preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al (US 4,929,070).
Re. Claims 4 and 11, Yokota et al. discloses the optical connector as discussed above, wherein the light emitter 1 is an optical fiber (col. 2 lines 25-36), and the connector main body 10 has a hole into which the optical fiber is inserted is fixed therein (Fig 16).  Yokota et al. also illustrates the first lens 2b is on a tip of said hole (Fig 16).
an adhesive disposed in the hole of the connector main body to accomplish said fixing.
The use of an adhesive to fix an optical fiber within a hole, channel, or recess is well known in the optical arts, and provides the advantage of reliably fixing the optical fiber so as to ensure proper optical connection to other optical elements in the system.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	The term “injected” describes the method of placing the adhesive in the connector man body.  The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given structural weight.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).  See MPEP 2114.
Re. Claim 12, Yokota et al. renders obvious the optical connector as discussed above. While Fig 16 illustrates the tip of the optical fiber is nearly flush with a flat surface provided on the second part 2 of the connector body 2/10 at the tip of the hole near the first lens 2b, Yokota et al. fails to explicitly disclose a contact surface on the tip of the hole near the first lens, that wherein the contact surface is brought into contact with the optical fiber.
Contact surfaces for optical alignment of optical elements is well known in the art and allows for a reliable passive optical coupling.  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of ensuring proper optical alignment between the optical fiber and the remainder of the optical system.  The claim would have been obvious because a KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 13, Yokota et al. renders obvious the optical connector as discussed above.
However, Yokota et al. does not disclose a fixed member into which the optical fiber is inserted; and a contact surface  on the tip of the hole near the first lens, that wherein the contact surface is brought into contact with the fixed member.
The use of a fixed member, such as a ferrule, to fix an optical fiber within an optical connector is common in the art.  Such structures not only provide optical alignment to the device, by maintaining the optical fiber within a specific position, but also provide additional structural protection to the optical fiber within the connector, and the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide these advantages.
“A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 14, Yokota et al. discloses the optical connector as discussed above. 
a reflector configured to reflect the light emitted from the light emitter toward the first lens.
The use of reflectors in optical communications systems is well known in the art, and commonly used to achieve a desired spatial positioning of the optical beam. For example, reflectors are commonly used to redirect an optical beam between a horizontal and vertical axis, allowing for an optical connection along orthogonal axes. The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing an optical communications system capable of orthogonal optical redirection.  Moreover, the use of a reflector as claimed allows the Yokota device to avoid bending the optical fiber, as seen in Figure 16, thereby removing a potential source of damage to the optical fiber, as excessive bending of an optical fiber is well known to cause reduced optical coupling and breakage of the fiber itself.  
“A person of ordinary skill is also a person of ordinary creativity, not an automaton’ — ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 9, the prior art does not disclose or reasonably suggest an optical connector as discussed above, wherein the optical connector further comprises: a third lens that has a concave shape, wherein the third lens is on a junction surface of the second part with the first part, the third lens is configured to: Page 4 of 16Application No. 17/047,161 Reply to Office Action of September 27, 2021magnify the light incident from the first lens; and output the magnified light incident from the first lens to the second lens, in combination with the remaining limitations of the claims.
The most applicable prior art, Yokota et al (US 4,929,070), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 10, the prior art does not disclose or reasonably suggest an optical connector as discussed above, further comprising a third part between the first part and the second part, wherein the third part includes: a third lens configured to magnify the light incident from the first lens; and a fourth lens configured to magnify light incident from the third lens, wherein the second part further includes a fifth lens configured to:  magnify light incident from the fourth lens; output the magnified light incident from the fourth lens to the second lens, the third lens is a concave lens that has a concave shape, the third lens is on a junction surface of the third part with the first part, the fourth lens is a concave lens that has a concave shape,  the fourth lens is on a junction surface of the third part with the second part, Page 5 of 16Application No. 17/047,161Reply to Office Action of September 27, 2021 the fifth lens is a concave lens that has a concave shape, and the fifth lens is on a junction surface of the second part with the third part, in combination with the remaining limitations of the claims.
The most applicable prior art, Yokota et al (US 4,929,070), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claim 19, the prior art does not disclose or reasonably suggest an optical communication system, specifically comprising: a second optical communication connector that is detachable and attachable from and to the first optical communication connector, wherein the second optical communication connector a third lens configured to collect light incident from the second lens; and a fourth lens configured to collect light incident from the third lens at a light receiver, in combination with the remaining limitations of the claims.
Re. Claim 20, the prior art does not disclose or reasonably suggest an optical communication system, specifically comprising a second optical communication connector capable of spatial optical coupling, wherein the second optical communication connector includes: a third lens configured to magnify light incident from the optical fiber; and a fourth lens configured to: shape light incident from the third lens; and output the shaped light, in combination with the remaining limitations of the claims. 
highlighted above in combination with the remaining limitations of the claims.  While Yokota et al. is capable of functioning both as a transmitter and a receiver, one of ordinary skill would not have been motivated to couple the same to a second optical connector as required by the claim, since Yokota et al. is drawn to an endoscope that is not designed for coupling to another connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/28/22